—Appeal from order, Supreme Court, New York County (Ira Gammerman, J.), entered January 31, 2001, which granted plaintiff an injunction requiring defendant to remedy violations of Administrative Code of the City of New York §§ 27-2027 and 27-127, unanimously dismissed, without costs.
The appeal from the order directing defendant-appellant to perform certain repairs on his property is dismissed as moot by virtue of defendant’s compliance therewith prior to this appeal. Review of this matter is not warranted by any recognized exception to the mootness doctrine (see, Matter of Daily News v Teresi, 275 AD2d 812). Concur — Rosenberger, J. P., Williams, Mazzarelli, Rubin and Buckley, JJ.